Citation Nr: 0635562	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  97-06 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right corneal transplant with glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to March 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In the April 1996 rating decision the RO assigned a zero 
percent rating for status post right corneal transplant, 
effective from March 12, 1996.  As the veteran has perfected 
an appeal to the initial rating assigned following the grant 
of service connection the Board has characterized this issue 
in accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.  The RO later, in December 1997, 
increased the rating to 10 percent, also effective from March 
12, 1996.

The veteran was afforded a hearing before a local RO hearing 
officer in April 1997.  In February 1999, the veteran 
provided testimony at a hearing conducted at the RO by the 
undersigned Veterans Law Judge.  

The Board has remanded this matter on two occasions, August 
2004 and January 2006, in order to further satisfy certain 
due process concerns and to develop additional evidence.  In 
both instances, the Board, in noting that the veteran had 
raised a claim concerning entitlement to service connection 
on a secondary basis for a psychiatric disorder, referred the 
matter to the RO for appropriate action.  Review of the 
record shows that the RO has yet to adjudicate this mater.  
As such, the Board again refers the issue of entitlement to 
service connection on a secondary basis for a psychiatric 
disorder to the RO for appropriate action.  

For the reasons indicated below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

As indicated in the Introduction, this claim was remanded for 
the second time to the RO, via the Appeals Management Center 
in February 2006.  The Board finds that some of the ordered 
development, both critical and necessary for the Board's 
adjudication of the instant claim, especially in light of the 
fact that this case concerns the appeal of an "initial 
rating" (see INTRODUCTION, supra), remains to be completed.  
Accordingly, remand is mandatory.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The report of an April 2005 VA eye examination indicates that 
"[a] copy of Goldmann field attached with the report."  
Such report was not attached with the examination report.  As 
such, the Board notes first that, as part of the January 2006 
remand, the RO was directed to "attempt to obtain the report 
of the Goldmann visual field test performed in connection 
with the April 2005 VA examination of the veteran."  
Following the January 2006 remand, a VA eye clinic note dated 
March 31, 2005, shows that "Goldmann VF [vision field test] 
performed today."  However, this report is not of record.  
The RO has not indicated that an attempt to obtain this 
report was unsuccessful.  Additional action is therefore 
required.  Stegall, supra.  

Secondly, the January 2006 remand sought to have the veteran 
afforded a VA ophthalmologic examination "by a physician" 
with appropriate expertise to determine the nature and 
severity of the claimant's residuals of a right corneal 
transplant with glaucoma.  It is not clear from a review of 
the February 2006 VA eye examination report whether or not 
the "Chief, SEU" who signed the report is a "physician."  
Additional action is therefore required.  Stegall, supra.


Further, the January 2006 remand instructed the physician who 
was to conduct the ordered examination to perform "vision 
field testing."  While the examiner reported that a "visual 
field defect" was present, a vision field test [Goldmann 
"chart"] is not of record.  Also, and of great 
significance, the examiner was to

"review each prior VA eye examination 
report on file (namely, for July 1997, 
January 2002, and January 2003) and, if 
feasible, indicate the difference in 
diopters between the right and left eyes 
shown on each such report.  If the 
examiner is unable to determine the 
difference in diopters from the prior 
examination reports, the physician should 
so state."

Review of the January 2006 examination report shows that such 
review was not accomplished by the examiner, nor did the 
examiner "state" that providing such information was not 
"feasible."  Additional action is therefore required.  
Stegall, supra.

At this time the Board also observes that it is not exactly 
clear following review of the VA eye examination reports of 
record dated in July 1997, January 2002, January 2003, April 
2005, and February 2006 whether or not Goldmann visual field 
testing was accomplished in association with the respective 
examinations.  It appears that the only actual Goldmann field 
vision test chart of record is dated on January 8, 2003.  
Further, the January 2003 VA eye examination report refers to 
visual field testing "done in December of 2002."  A 
Goldmann visual field test report dated in December 2002 is 
not of record.  


Accordingly, this case is REMANDED for the following actions:

1.  The RO should again attempt to obtain 
the report of the Goldmann visual field 
test (i.e., "chart") performed in 
connection with the April 2005 VA 
examination of the veteran.  The RO 
should likewise attempt to obtain the 
reports of all Goldmann visual field test 
charts relating to prior VA examinations 
afforded the veteran, to include those 
dated in July 1997, January 2002, January 
2003, April 2005, and January 2006.  If 
any of these U.S. Government records are 
unavailable, the RO must indicate in 
writing that further attempts to locate 
or obtain the record would be futile.  
The RO must then:  (a) notify the 
claimant of the specific record that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must be given an 
opportunity to respond.

2.  After completing the above action, 
the veteran should be afforded a VA 
ophthalmologic examination by a physician 
with appropriate expertise to determine 
the nature and severity, since March 12, 
1996, of the claimant's residuals of a 
right corneal transplant with glaucoma.  
All indicated studies, including visual 
acuity and field testing, should be 
performed, and all findings (to include 
the Goldmann visual field test report) 
should be reported in detail.  In 
accordance with the latest AMIE 
worksheets for rating eye disorders the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any eye disability.  
The examiner must document the current 
level of impairment of visual acuity and 
field loss.  The examiner must also 
review each prior VA eye examination 
report on file (namely, for July 1997, 
January 2002, January 2003, April 2005, 
and February 2006) and, if feasible, 
indicate, for each specific examination, 
what impairment of visual acuity and 
field loss was manifested at the time of 
the respective examination.  

The rationale for all opinions expressed 
should be provided.  The claims files, 
including a copy of this remand, must be 
made available to the examiner for 
review.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
See Stegall, supra.  


5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative with the requisite 
opportunity to respond.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of the 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


